Citation Nr: 9918476	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, characterized as a dysthymic disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had verified active service from January 1979 to 
January 1982.  Verification of a second, purported period of 
service, from February 1987 to May 

1989, has not been obtained.  The first period of service was 
under honorable conditions, while the second, purported 
period of service was under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In February 1997, the Board remanded this case to the RO for 
additional evidentiary development.  The additional 
development having been accomplished to the extent possible, 
the claim is ready for adjudication.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Service records indicate the veteran was treated for 
depression from August1980 to October 1980.  He was having 
difficulties with his marriage and the military, and was 
diagnosed with an adjustment disorder with depressed mood, 
and chronic marital maladjustment. After pertinent treatment 
in service, he was returned to duty. No other complaints of a 
neuropsychiatric disorder were recorded prior to separation.  

3.  The report of the separation examination, dated in 
November 1981, is negative for any dysthymic disorder.

4.  Appellant filed his initial claim for service connection 
for depression in June 1994, over 12 years after his 
discharge from service.


5.  The in-service adjustment disorder with depressed mood 
pathology was acute and transitory; continuing dysthymic 
disorder pathology was not shown until years post-service, 
and associated with severe substance and alcohol abuse.


CONCLUSION OF LAW

A chronic dysthymic disorder was not incurred in service.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991); 38 C.F.R. § 
3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded. 38 
U.S.C.A. § 5107.  After reviewing the evidence on file the 
Board concludes that the veteran's claim for service 
connection for a dysthymic disorder is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the claim 
presented is not inherently implausible.  The evidentiary 
assertions of this veteran are presumed to be credible for 
the purpose of determining that the claim is well grounded.

Furthermore, we conclude that all facts pertinent to the 
plausible claim as to this issue has been developed and that, 
as such, there is no further duty to assist in developing the 
claim as contemplated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in 

service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service medical records indicate that, in August 1980, 
appellant complained of loss of appetite, sleeplessness, 
crying, and depression because of problems with the military 
and his marriage.  He was placed under observation for three 
days, and given medication.  Afterwards, he was returned to 
duty. The diagnosis was an adjustment disorder with depressed 
mood, and chronic marital maladjustment. Another record, 
dated in October 1980, notes no changes in his condition and 
diagnosed situational depression.  No other treatment is 
noted in service.

The report of the separation examination, dated in November 
1981, is negative for any neuropsychiatric disorder.

The veteran filed a claim for service connection for 
depression in June 1994, over 12 years after his discharge 
from service.

In a July 1994 VA examination, it was noted that the veteran 
had a history of psychiatric hospitalizations in October 1993 
and June 1994. The veteran alleged that he first began using 
drugs "in service" in 1989.  He was being treated  for 
substance abuse through the VA, and was medicated with Prozac 
and Valium. His previous diagnoses included:  cocaine, 
opiate, and cannabis dependence; organic mood disorder-
depressed; major depression; and suicide attempts. He was 
unemployed, received food stamps, and lived with his mother. 


The examiner noted he was clean, adequately groomed and 
dressed, alert, and oriented.  His mood was slightly 
depressed, and affect was blunted.  Attention and 
concentration were good, and speech was clear and coherent. 
There was no evidence of hallucinations, and he was not 
suicidal or homicidal. He exhibited good impulse control, and 
his insight and judgment were fair.  The diagnoses were 
substance abuse disorder-cocaine, cannabis, and opiates 
dependence in alleged remission; and dysthymia.

Service connection for a nervous condition/dysthymia was 
denied in an October 1994 rating decision.

The Board notes that the veteran was scheduled for a hearing 
before the RO in December 1996, but failed to appear or 
request a rescheduling of his hearing. Another personal 
hearing was scheduled in May 1997, and subsequently canceled.

In a February 1997 remand, the Board requested the RO obtain 
Social Security Administration (SSA) medical records and a 
determination awarding benefits to the veteran. 

In addition, the veteran claimed to have served a second 
period of service with the Marine Corps from 1986 to 1989, 
under other than honorable circumstances. This period of 
service could not be verified by the RO, and there are no 
service medical records of file from this period. However, a 
VA record dated in March 1989 indicates that the veteran was 
ordered medevaced to a VA facility to undergo treatment for 
drug and alcohol abuse prior to separation from the Marine 
Corps.  The RO was asked to obtain copies of the appellant's 
service medical and personnel records from this second period 
of service, if available, from the National Personnel Record 
Center (NPRC). The NPRC responded that no medical records 
from this period were available, and the alleged second 
period of service could not be verified.


The records received from SSA included a September 1994 
determination awarding  disability benefits for a dysthymic 
disorder and substance abuse.  The date the veteran was first 
disabled is noted to be in February 1992, and benefits were 
begun effective from September 1992.  The evidence attached 
to the determination and used by SSA consisted primarily of 
VA medical records and other private records already of file.  
In addition, a May 1994 SSA psychiatric evaluation diagnosing 
poly drug abuse, schizoaffective disorder, and a borderline 
personality disorder was also attached. 

The file contains numerous copies of VA and private treatment 
and hospitalization records from 1989 to the present.  The 
diagnoses are primarily:  substance abuse disorder-cocaine, 
cannabis, and opiates dependence; dysthymia; schizoaffective 
disorder; induced mood disorder, depressed; substance induced 
psychotic disorder; adjustment disorder with depressed mood; 
alcohol and cocaine intoxication; Valium dependence; etc. 

There are also several copies of an undated and identical lay 
statement that are signed by different individuals which 
attest that appellant began to behave differently upon return 
from service, but they do not specifically relate when the 
behavioral changes began.  It must be noted that appellant 
served as a college admissions administrator for at least a 
year after return from service.   

It is the conclusion of the Board that the evidence does not 
show the presence of a dysthymic disorder that can be related 
to any incident or occurrence in service. The first post 
service medical record of a psychiatric disorder (diagnosed 
as drug and alcohol related) is dated in 1989, over seven 
years after service. Therefore, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for service connection for a dysthymic disorder. As such, the 
record does not present an approximate balance of positive 
and negative evidence with respect to the merits of the 
veteran's claim. Accordingly, the benefit of the doubt is not 
for application in this case.


In reaching this decision, consideration has been given to 
the appellant's statements concerning his psychiatric 
pathology. Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992). The medical evidence 
does not establish the presence of a dysthymic disorder that 
has been attributable to service. The various VA and private 
medical records and examinations on file fail to give any 
diagnosis or conclusions that appellant's psychoneurotic 
disorder is directly related to his period of service.  In 
fact, the overwhelming weight of the evidence shows that a 
dysthymic disorder was first manifested years post-service.  
Accordingly, inasmuch as a dysthymic disorder has not been 
clinically connected to service by the credible evidence of 
record, service connection must be denied. 


ORDER

Entitlement to service connection for a dysthymic disorder is 
denied. 



		
	M. S.SIEGEL
	Acting Member, Board of Veterans' Appeals



 

